LITTLETON, Judge.
The overpayment of $36,230.67 for 1918, on which interest is claimed in this suit, was allowed July 8, 1924, and credited on that date to the additional assessment for 1917. United States v. Swift & Co., 282 U. S. 468, 51 S. Ct. 202, 75 L. Ed. 464; United States v. Boston Buick Co., 282 U. S. 476, 51 S. Ct. 206, 75 L. Ed. 470; and Pottstown Iron Co. v. United States, 282 U. S. 479, 51 S. Ct. 205, 75 L. Ed. 472. Under section 1019' of the 1924 act (26 USCA § 153 note), interest was payable from September 15 and December 15,1919, the dates on which the 1918 tax was paid, to the date of the additional assessment for 1917 on March 11,1924; such interest on the overpayment of $36,230.67. so credited was $9,256.78, and none was allowed or paid.
Plaintiff is therefore entitled to judgment for this amount. It is so ordered.